DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 07/10/2022 have been fully considered but they are not persuasive. Applicant mainly argues that the claimed materials were not commonly known and the modification would not have been obvious. However, as shown below, Liepold teaches the medium carrier as claimed. In addition, since the medium carrier of Liepold satisfies Ohashi’s refractive index ratio [0045], such a modification would have been an obvious substation of known elements to improve light propagation. Furthermore, iIt should be noted that if the examiner adds a reference in the next Office action after applicant’s rebuttal, and the newly added reference is added only as directly corresponding evidence to support the prior common knowledge finding, and it does not result in a new issue or constitute a new ground of rejection, the Office action may be made final. MPEP 2144.03.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8, 9, 10, 11, 13-15, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 20120248317 A1) in view of Liepold (US 20140306258 A1).
With regards to claims 1 and 10, Ohashi discloses a scintillator detector synthesized by a molecular template synthesis method [0049-0055] comprising: a substrate comprising a medium carrier 12, the medium carrier having a mesoporous structure distributed in an array, a pore of the mesoporous structure extending from an entrance end of the substrate to an exit end of the substrate; and a conversion body 11 filled in the pore (Figs. 1 and 5); and a light sensor 52 located at the exit end of the ray converter to detect an emergent light emitted by the ray converter [0064]. Ohashi does not explicitly teach wherein the medium carrier is made of at least one of silicon oxide, silicon nitride, and zirconium oxide. However, Liepold teaches a conversion device comprising a porous medium carrier filed with a conversion material, wherein the medium carrier comprises silicon oxide [0065]. Since silicon oxide is generally known for having a higher refractive index of NaCl, NaBr, KCl and KBr, thus enabling proper propagation of light, substituting the medium carrier taught by Ohashi with the claims medium carrier taught by Liepold would have been obvious since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With regards to claims 3-6, 8, 9, 13-15, 17, and 19, Ohashi does not teach the claimed porosity, diameter, refractive index, and or materials. However, it is noted that such modifications would have been known and considered a matter of design choice in order to maximize radiation conversion while optimizing the benefits of guiding emitted light, as desired by Ohashi (Abstract). As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Ohashi with the claimed limitations in view of the recited benefit.
With regards to claim 11, Ohashi discloses the claimed configuration (Fig. 5) [0064].
With regards to claim 20, Ohashi does not explicitly teach the claimed light sensor and amplifier circuit. However, it is noted that the claimed elements were generally well known and commonly used in X-ray detection systems. Substituting the detector taught by Ohashi with the claimed known configuration would have been obvious since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884